DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and including claims 2-6 based on their dependence on claim 1) recites the limitation "the outer diameter of the frame" in  lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.   Due to their being a lack of antecedent basis for this term it renders the claim confusing as to which diameters are being compared and which are properly defined which results in the claim being indefinite where the scope of the claim is not clear.  Claims 2-6 are similarly rejected due to their dependence upon claim 1.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Phillips (2823402).  The reference is discussed also in the PCT so if any further detail is needed on how the reference reads upon claim limitations see the PCT.
The reference to Phillips discloses the recited device where the use of such for preparing a liner to be installed in a pipe is merely intended use where rollers can be used to apply resins to liners to prepare them to be installed in pipes as is known in the art and the roller is capable of such use, the device comprising a frame 10,14,16,18 which is seen in the figures to have a rotational axis that is rotationally symmetrical in that it is tubular in shape which makes it symmetrical, the frame has two ends 16,18 and in the middle of both ends is arranged an opening (it is tubular so it has openings at the ends), two rings 44 in connection with the frame (at least via friction) which are seen to be equally large in outer diameter (both rings are seen to have the same outer diameter in figs 1-3) which diameter is larger than an outer diameter of the frame 10,14 (figs 1,2) which is a section between the two rings and are found on each end of the frame (see figs 1,2), at least one of the two rings is fastened to the frame (at least by friction; col 2, lines 39-67), a handle 30 is provided that connects to the frame via a bent rod 20 which is seen to be capable of use of the device with one hand (fig 1; as known for rollers of this type), and it is disclosed that such is for use in painting pickets such that the rings extend on the sides of the pickets to coat them (col 3, lines 6-27) and as is known pickets generally range in thickness of boards from ½ to 1 inch thick which would mean the rings are at least intended to have that outer diameter in order to coat the sides of the board at the same time, and therefore it is suggested these rings at least .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaFlamme (4742597).  The reference is discussed also in the PCT so if any further detail is needed on how the reference reads upon claim limitations see the PCT.
The reference to LaFlamme discloses the recited device where the use of such for preparing a liner to be installed in a pipe is merely intended use where rollers can be used to apply resins to liners to prepare them to be installed in pipes as is known in the art and the roller is capable of such use, the .  
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byrne (2015/0065322).  The reference is discussed also in the PCT so if any further detail is needed on how the reference reads upon claim limitations see the PCT.
The reference to Byrne discloses the recited device where the use of such for preparing a liner to be installed in a pipe is merely intended use where rollers can be used to apply resins to liners to prepare them to be installed in pipes as is known in the art and the roller is capable of such use (where .  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips in view of LaFlamme.  The reference to Phillips discloses all of the recited structure with the exception of using rubber to form the rings.  It would have been obvious to one skilled in the art to modify the rings in Phillips to be made of any material including a rubber as suggested by LaFlamme where such is a known material used to form rings that are larger than the outer diameter of the frame to paint around raised portions between gaps and rubber is taught as a known material used for such raised diameter rings on rollers that is capable of use with paints and would permit at least some flexibility to the rings to better form around the pickets in Phillips.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips in view of Byrne.  The reference to Phillips does teach removable types of rings but does not teach using interchangeable ring outer diameters to achieve different clearances.  It would have been obvious to one skilled in the art to modify the rings in Phillips to be interchangeable with different outer diameters to achieve different clearances as suggested by Byrne where such would at least allow the user to use different diameter rings based upon the different potential thickness of the pickets, for example if one fence had ½” pickets a smaller diameter ring could be used, and for 1” thick pickets a larger diameter set of rings could be used which would allow the clearance to be controlled and thereby match the boards better to get better coating and less mess.  

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips in view of Coughlin (3593360) and Lee (2012/0144964).  The reference to Phillips discloses all of the recited .  
The reference to Lee discloses that it is old and well known that when a handle is intended to be used for a single hand that it is desired to provide an elbow support part (it discusses parts of the forearm of which an elbow is connected to the forearm and depending on the users arm length would be capable of use at the elbow as well) 12 in the form of a ring (see fig 2) where such attaches to the handle 14,11,16 of a one handed implement (where paint rollers are known to be one handed implements; [0046] for ring shape arm ring and [0050] discusses providing tools with the arm ring for rotational resistance, and relieve stress), and can have a diameter at its narrowest point (the arm ring .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Humphrey, Behrens, Fujii, McNeil, and Strom disclosing state of the art rollers and structures used to provide pipe liners with coatings which can be applied by similar shaped objects to rollers and rollers themselves.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903.  The examiner can normally be reached on Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH